Citation Nr: 1228830	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  05-39 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability. 

2.  Entitlement to service connection for cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from October 1974 to October 1976.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A Board hearing at the RO was held in September 2008.  The Board previously remanded these issues for further development in February 2009 and July 2010.  A total rating based on individual unemployability due to service-connected disability has been assigned, effective from December 2010. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges that the case has been previously remanded on two occasions and regrets further delay in appellate review.  However, in July 2012 written argument, the Veteran's representative for the first time advanced argument that the Veteran's service-connected depressive disorder may have caused or aggravated his lumbar spine and/or cervical spine disabilities.  In support of this argument a copy of an Internet article (prepared by the National Institutes of Health) has been submitted.  In view of this newly raised theory, the case must be returned to the RO for development and further action.   

The February 2009 Board remand directed that the Veteran be scheduled for a VA examination to determine whether his lumbar and cervical spine disabilities were secondary to his service-connected left knee disability.  He underwent a VA examination in April 2009 which determined that these disabilities were not proximately due to or aggravated by his service-connected left knee disability.  However, subsequent to that examination, service connection was awarded for the Veteran's right knee disability.  The July 2010 Board remand directed that the Veteran be scheduled for a VA examination to determine whether his lumbar and cervical spine disabilities were secondary to the newly service-connected right knee disability.  On October 2010 VA spine examination, degenerative disk disease (DDD) of the cervical spine, DDD of the lumbar spine, and L3 radiculopathy were diagnosed.  The examiner concluded that he could not resolve the issues of whether lumbar spine DDD and cervical spine DDD were caused by the Veteran's service-connected right knee disability, without resorting to mere speculation.  The Veteran's representative argues, essentially that the examination report is inadequate because the examiner failed to render the necessary medical opinion according to the Board's July 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Without addressing the merits of the representative's argument regarding the adequacy of the October 2010 examination, in view of the need to return the case for reasons discussing above the Board finds that further examination regarding the impact of the service-connected knees on the lumbar and cervical spine disorders is appropriate. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for appropriate examination(s) to ascertain the relationship between the Veteran's service-connected depressive disorder, right knee disability, and left knee disability and the claimed lumbar spine and cervical spine disorders.  It is imperative that that claims file be made available for review in connection with the examination(s).    

After reviewing the claims file and examining the Veteran, the appropriate examiner should respond to the following: 

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's lumbar and/or cervical spine disabilities are proximately due to, or caused by, the Veteran's service-connected right knee and/or left knee disabilities?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's lumbar and/or cervical spine disabilities have been aggravated by the Veteran's service-connected right knee and/or left knee disabilities?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's lumbar and/or cervical spine disabilities are proximately due to, or caused by, the Veteran's service-connected depressive disorder?

     d)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's lumbar and/or cervical spine disabilities have been aggravated by the Veteran's service-connected depressive disorder?

The appropriate examiner should set forth reasons for the opinions with discussion of the evidence.  If an examiner determines that a requested opinion cannot be given without resort to speculation, he or she should explain why such an opinion is not possible.

2.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions expressed.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.  The RO should also determine whether any further development is necessary.  For instance, if service connection is awarded for a lumbar spine disability, another opinion may be necessary with respect to whether the cervical spine disability is secondary to the lumbar spine disability.  

3.  After completion of the above and any further development deemed necessary by the RO, the RO should review the record, to specifically include all evidence received since the November 2011 supplemental statement of the case (SSOC), and determine whether the benefits sought on appeal should be granted.  Unless the benefits sought are granted, the Veteran and his representative should be furnished an appropriate SSOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


